 Case 3:20-cv-01163-SMY Document 15 Filed 12/23/20 Page 1 of 2 Page ID #32




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,             )
                                          )
                          Plaintiff,      )
                                          )
      vs.                                 )   No. 20-CV-01163-SMY
                                          )
MAHAKALI, INC., d/b/a RELAX INN           )
MARSHALL, an Illinois Corporation,        )
                                          )
                          Defendants.     )

                     JURY DEMAND BY DEFENDANT,
                 MAHAKALI, INC. d/b/a RELAX INN MARSHALL

             Now comes the Defendant, MAHAKALI, INC. d/b/a RELAX INN

MARSHALL, by Julie A. Webb and Brittany N. Meeker of Craig & Craig, LLC, and

hereby demands a trial by jury of twelve persons on all issues herein.

                                          MAHAKALI, INC., d/b/a RELAX INN
                                          MARSHALL, an Illinois Corporation,
                                          Plaintiff

                                              By s/ Julie A. Webb
                                                     Julie A. Webb #6238329
                                                           and
                                                  s/ Brittany N. Meeker
                                                     Brittany N. Meeker #6316865
                                                     Of Craig & Craig, LLC
                                                     115 North 7th Street
                                                     P.O. Box 1545
                                                     Mt. Vernon, Illinois 62864
                                                     Telephone: 618/244-7511
                                                     Its Attorneys

                                          1
 Case 3:20-cv-01163-SMY Document 15 Filed 12/23/20 Page 2 of 2 Page ID #33




                            CERTIFICATE OF SERVICE

             It is hereby certified that the foregoing Jury Demand was electronically

filed with the Circuit Clerk using Odyssey eFileIL, and that true and correct copies of

the following have been sent this date electronically to the following recipients:

                    Ms. Kimberly A. Corkhill
                    Mr. Thomas B. Bacon
                    7 N. Coyle Street
                    Pensacola, Florida 32502
                    kimberlyatlaw@gmail.com
                    tbb@thomasbaconlaw.com


                                               Respectfully submitted,

                                               s/Brittany N. Meeker
                                               Of Craig & Craig, LLC
                                               115 North 7th Street
                                               P.O. Box 1545
                                               Mt. Vernon, Illinois 62864
                                               Telephone: 618/244-7511
                                               Fax: 618/244-7628
                                               E-mail: bnm@craiglaw.net




                                           2
